Title: To George Washington from Philip Schuyler, 7 March 1780
From: Schuyler, Philip
To: Washington, George


          
            Dear Sir
            Philadelphia March 7th 1780
          
          I arrived on sunday but did not take my seat In Congress until this Morning as I deemed It prudent previously to adress them

on the subject of their appointment of the 21st January which I did by letter Copy whereof I have the honor to Inclose for Your Excellency’s perusal. I believe there is a determination not to Accept of any Services I may be able to render them In the line In which I have offered them, many here affect not to see the propriety of the distinction I have drawn, but I shall be satisfyed If the Candid and Ingenous, who are not Always a majority In or out of doors, shall discover that It is not one, without a diffirence.
          The measure I proposed to Gen: Greene the moment before I parted with him I learnt on my arrival had Already been decided upon as unnecessary, and I was Confidentially advised that It would be In vain to urge It, I must therefore forbear however Strongly Impressed with Its Importance.
          I do not advise you of the Intelligence from Carolina as Gen: Lincoln will probably be more full on the Subject than I can be. The Minister has a letter from an agent In which he Informs the former that part of the british were destined pour les Antille.
          I believe It will be necessary for Gen: Greene to adress Congress very pointedly on the Subject of the waggoners as I find a disposition In many to have them drawn from the Army the reasons why they should not, If Even the Army would after all be suff[i]ciently in force, will be Obvious to him, and I wish him to Adduce them fully, to Corroborate what I shall deliver on the subject before his letter arrives.
          Our Finances are Compleatly deranged, a Committee of the whole have had them under Consideration for some time before my arrival, they have been on the business to day, without making any progress. It seems a paradox that the whole should be more Incompetent than a part but I am so perfectly persuaded of It, that I shall strive to get It referred to a few. I have thrown together my Ideas on the subject how they will be accepted I must leave to time tho I beli[e]ve some good would result If they were adopted.
          Be so Good as to Intreat Your Lady to Accept of my best respects and to believe that I am most sincerely with those sentiments of Affection & Esteem which afford An Ingenous mind the most Sensible of all satisfactions Your Excellency’s Most Obedient Hu[mbl]e Servt
          
            Ph: Schuyler
          
         